          Case 1:20-cv-10658-LAP Document 14 Filed 02/12/21 Page 1 of 2




                                       Walter P. Loughlin
                                        Attorney-at-Law
                                       1225 Park Avenue
                                             Suite 3D
                                   New York, New York 10128
                                      Tel. (203) 216-3445
                                   walter.loughlin@gmail.com

February 12, 2021

Via ECF
Honorable Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re: SEC v. Keith Berman and Decision Diagnostics Corp., 20 Civ. 10658 (LAP)

Dear Judge Preska:

       We write on behalf of the defendants to advise the Court of anticipated motions that we
have learned of and which may affect the proceedings in this case. Specifically, the Justice
Department, which is prosecuting defendant Berman in a parallel criminal case in the United
States District Court for the District of Columbia, has advised us that it intends to move to
intervene in this case and, if it permitted to intervene, then to move for a stay of discovery until
the conclusion of the criminal case. We have advised the Government that we consent to these
motions. We understand the SEC will not oppose. We have also been advised that the
Government intends to file its motions before February 26, 2021, the date by which the
defendants are to Answer or otherwise move with respect to the SEC Complaint.

       Consequently, we request that the Court adjourn defendants’ time to Answer or otherwise
move with respect to the SEC Complaint until such time as the Court rules on the anticipated
motions by the Department of Justice. If a stay is entered, we respectfully request that
defendants’ time to Answer the Complaint or file other pleadings directed to it be adjourned until
any such stay is lifted. This matter appears on all fours with the Court’s recent ruling in SEC v.
El-Khouri, 19 Civ. 9744 (LAP) (S.D.N.Y. Jan. 26, 2021) (stay of discovery entered before
defendant Answered Complaint).

The Parallel Proceedings

       By an Indictment dated December 15, 2020, unsealed on December 17, 2020, Mr.
Berman has been charged with securities fraud, in violation of 15 U.S.C. Sections 78j and 77ff,
C.F.R. Section 240.10b5, and making a false statement, in violation of 18 U.S.C. Section 1001.
         Case 1:20-cv-10658-LAP Document 14 Filed 02/12/21 Page 2 of 2




         On December 17, 2020, Mr. Berman’s initial appearance on the Indictment took place in
the United States District Court for the Central District of California. He lives and works in Los
Angeles. He was released on bond by that Court. Subsequently, the case was transferred for all
purposes to the United States District Court for the District of Columbia where the Indictment
issued and where the Department of Justice is prosecuting the case. The case is assigned to the
Honorable Trevor N. McFadden. On January 21, 2021, Mr. Berman was arraigned in that
district. On January 26, 2021, Judge McFadden held an initial status conference. The Court has
scheduled a second status conference for February 24, 2021. All proceedings in both courts were
conducted remotely. The Government has proposed a July 2021 trial date subject to the full
resumption of jury trials in that district. In a submission to Judge McFadden, the Government
described the criminal case and the SEC case as arising from “parallel investigations.”

        On December 17, 2020, the SEC filed a Complaint in the United States District Court for
the Southern District of New York where it was then assigned to Your Honor. The SEC action is
based on the same transactions and occurrences as the Indictment. The Complaint charges both
Mr. Berman and Decision Diagnostics Corporation (“DECN”) with securities fraud in violation
of Section 10(b) of the Securities Exchange Act of 1934. The Complaint describes Mr. Berman
as “DECN’s sole director and…DECN’s President since 2006 and its Chief Executive Officer
since 2017. From August 2006 through September 2017, Berman was DECN’s Principal
Executive Officer. (Compl. par. 6.) In short, Mr. Berman is the sole officer and director of
DECN, a publicly traded company incorporated in the State of Nevada.

Conclusion

      For the foregoing reasons, counsel for Mr. Berman and DECN request that this
submission be treated by the Court either as a letter motion adjourning defendants’ time to
Answer or otherwise move with respect to the SEC Complaint, or alternatively, as a request for a
pre-motion conference.

                                             Respectfully submitted,

                                             /s/Walter P. Loughlin
                                             Walter P. Loughlin

                                             Ronald S. Herzog
                                             Goldberg Segalla LLP
                                             50 Main Street, Suite 425
                                             White Plains, New York 10606

                                             Counsel for Defendants Keith Berman and Decision
                                             Diagnostics Corporation

cc: Christopher Fenton (Via Email)




                                                2
